Name: Commission Regulation (EC) No 2934/95 of 19 December 1995 derogating from Regulations (EC) No 1371/95 and (EC) No 1372/95 regarding the date of issue of export licences in the eggs and poultrymeat sectors during the week from 25 to 31 December 1995
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade policy;  animal product
 Date Published: nan

 20 . 12. 95 EN Official Journal of the European Communities No L 307/25 COMMISSION REGULATION (EC) No 2934/95 of 19 December 1995 derogating from Regulations (EC) No 1371/95 and (EC) No 1372/95 regarding the date of issue of export licences in the eggs and poultrymeat sectors during the week from 25 to 31 December 1995 whereas administrative problems will arise during the week from the 25 to 31 December 1995 and it is there ­ fore necessary to extend this delay to Thursday of the week in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Commission Regu ­ lation (EEC) No 2916/95 (2), and in particular Articles 3(2) and 8(13) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Regulation (EC) No 2916/95, and in particular Articles 3(2) and 8(12) thereof, Whereas Commission Regulation (EC) No 1371 /95 (4), as last amended by Regulation (EC) No 2810/95 0, and Commission Regulation (EC) No 1 372/95 (6), as last amended by Regulation (EC) No 2841 /95 0, have laid down detailed rules for implementing the system of export licences in the egg sector and in the poultrymeat sector, respectively ; Whereas these Regulations provide for the issue of export licences for products in the egg sector and for chicks on each Wednesday, provided that none of the particular measures have since been taken by the Commission ; HAS ADOPTED THIS REGULATION : Article 1 By derogation from Articles 3 (3) and 9 (4) of Regulation (EC) No 1371 /95 and from Article 9(4) of Regulation (EC) No 1372/95, the licences referred to therein are deli ­ vered, during the week from 25 to 31 December 1995, on Thursday, 28 December 1995, provided that none of the particular measures referred to in Article 3 (4) of the said Regulations have since been taken by the Commission. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. 19. 12. 1995, p . 49 . 1 . 11 . 1975, p. 77. 17. 6. 1995, p. 16. 9 . 12. 1995, p. 5. 17. 6. 1995, p. 26. 9 . 12. 1995, p . 8 . (2) OJ No L 305, 0 OJ No L 282, ( «) OJ No L 133, 0 OJ No L 296, ( «) OJ No L 133 , 0 OJ No L 296,